December 17, 2010 Board of Directors Pacific Income Advisers 1299 Ocean Avenue, Second Floor Santa Monica, CA 90401 Ashland grants permission to Pacific Income Advisers to use its name as may be specified in a performance presentation in reference to Ashland’s examination of performance and/or verification of GIPS compliance.The parties may make such disclosures as may be required by law or applicable regulatory authority. Please feel free to call our Director of Client Relations, Steve Sobhi, at 541-857-8800 with any follow up questions regarding this matter. Sincerely, Ashland Partners & Company, LLP GIPS® Verification & Compliance Consultation
